DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				Status of Claims

The pending claims are 1, 3-5, 7,8,12 , 14-22 and 28.  Claims 25-27 have been canceled.

				Pre-Appeal Brief Request for Review

In regard to the Pre-Appeal Brief.  The Decision mailed out only states that the previous Office Action Rejections have been  removed and that a new Office Action will be made.  However, this does not mean that the previous Rejections are entirely negated or that they have been overcome. This decision was made because the two  Supervisory reviewers felt that more detail was needed in the rejections but not that the actual rejections were negated, removed or overcome.   This is why the same rejections, as well additional rejections,  were then made in the subsequently sent out office action.  Therefore, Applicant’s attorneys view that the previous rejections have all been overcome is INCORRECT.   Therefore, it is not clear as to what applicant feels is WHOLLY SUCCESSFUL,   because that is incorrect. The REJECTIONS still stand and were re-opened in order to provide more explanation and detail in the actions. 
				Response to Arguments

The rejection to Claim 1 in regard to the term “her” has been entered and is overcome. 
Claims 25-27 have been canceled.
The Rejections under 35 USC 112(a), 1- Written Description and under 35 USC 112,(b) Indefinite ness still stands.  The Rejections have not been reversed as discussed on page 10 of Applicant’s Remarks. This is a misconception of Applicant’s Attorney.  Therefore, the rejections are not removed.   It is still the Examiner’s position that the  Specification is still defective as outlined in the rejections. 
IT is the Examiner’s position that breasts come in different shapes and sizes and that there is no specific known standard for a breast shape and size and therefore there is no specific shape that is a “natural, conical shaped breast”.  
 In regard to the Indefiniteness rejection and that Applicant’s Attorney considers the rejection as being “reversed” or “Withdrawn” for its subject matter  is also incorrect. The previous action was re-opened and not Withdrawn  for its content of  Conclusion but the form was sent with the box  checked for re-opening and only for re-opening so that it would be re-written with more detailed arguments. 

Therefore, Applicant’s attorney’s conclusion that the Rejections were Withdrawn, Reversed or Reed is incorrect. Because all of the rejections still stand. 

In regard to the breast insert. It is also of the Examiner’s position that  the insert and its location in only a portion of a tip location          within the cup pocket area  was not clearly outlined in the specification. And that the shape of the insert as being a natural conical shaped insert is not clear since the term is subjective and the Figure 1 structure does not appear to be “natural”.  Especially since most human breasts have a rounded shape and not a conical pointed shape as seen in the figure 1.
The rejections of claims 25-27 are  now moot since those claims have been canceled. 
The rejection of claims 1,3-5,7,8,12,14,16-22 and 28 under 35 USC 103(a)   still stands.  The Brooks reference and Ettipio are both analogous art since they are in the field of brassieres and brassiere with pockets as well as breast pad inserts. 
Again, Applicant’s attorney is mistaken> The rejections have not been reversed or    withdrawn in the Pre-Appeal request Review but were only re-opened so that more detail can be added to the arguments and rejections. The crux of the rejections was not removed.  So it is false  that the Examiner has reversed or removed the rejections as sated on page 15 of the response.  The Brooks brassiere is for holding breast pads with in the pockets within the cups as well as also providing a location to attach drain tubing and fluid collection bulbs. However, those items do not have to be utilized by all wearers. The Brooks patented brassiere holds breast padding with in the cup pockets as does applicant’s brassiere.  However, the Brooks patent did not disclose any specific breast pad shape.  Such a   breast pad selection would be  a design choice of the wearer. And the Ettipio patent was shown to    disclose   a conically shaped  insert.  The argument that the Ettipio insert padding shape is not a natural, conical shape is incorrect. This is a subjective  analysis. And Ettipio only states that the pad is not to replicate a wearer’s own breast not because it is not of the proper shape but that no padding can identically replicate any natural breast. The statement is being taken out of its context in a way. Ettipio is stating that NO substitute insert can be   identical to a wearer’s natural breast.  It would also have been obvious to place a insert within the breast cup that would be of the correct size and shape as desired in order to fill the pocket of the cup as seen in Brooks.  Therefore, it is still the Examiner’s position that the Ettipio patented insert is of the conical shape AS BROADLY CLAIMED.   IF applicant wants to claim a specific exact pad/insert  shape then they need to claim such a pad with specific parameters and written explanation of such in the SPECIFICATION. 
Applicant continues to re-hash the same arguments over and over in each action and only changes the wording to describe each argument. 
The Brooks brassiere is analogous art because it is a bra that holds an insert within a pocket to replicate a breast of a wearer after surgery that has removed their breast whether it is one breast or both breasts. And the Ettipio reference is   analogous since it  discloses       a garment insert breast pad              and its shape.  The placement of the Ettipio insert within a bra pocket that holds such inserts such as Brooks would have been obvious. 

The ARGUMENTS included in the last Office Action of 04-07-2021 are included herein by reference and all of those arguments still stand. 

The Examiner includes the same rejections herein by reference  as  in the last office action dated 04-07-2021 and all of the rejections therein still stand.
 As discussed in the previous actions, applicant needs to   file a continuation in part application to better define their invention, that appears to be a bra cup insert that is specifically shaped and sized        to be placed in only a portion of   the wearer’s bra cup that is not filled by their reconstructed breast and breast implant.  Also, the  insert is   configured  to fill in areas within the cup to provide a more conically shaped breast that is removed in a mastectomy surgery.  The insert is     a partial breast insert that is configured to fill in after one has recovered and been reconstructed in   a breast implant surgery. The insert needs to be disclosed and defined and claimed as being configured to be shaped to fill in a regular store purchased brassiere in excess of what is provided by a breast implant after reconstruction surgery wherein such implants are more rounded and not conically shaped.   The Specification has not outlined the explanation needed to define what appears to be applicant’s desired invention as argued in the arguments.   
In conclusion, applicants’ attorney is arguing more than what has been adequately disclosed in the Original Specification and claims.   
Therefore, the Office Action of the 04-07-2021 Action still stands and is  discussed below as included in the 04-07-2021 Action. 
The Response to Arguments of the 04—07-2021 Office action as outline don pages 12-21 are included herein and      also still stand. 
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-5,7,8,12,14-22 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
The explanation for the rejection as included on page 3 of the office action of 04-07-2021 is included herein by reference. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5,7,8,12,14-22 and 28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The explanation for the rejection as was outlined on page 3 of the last office action of 04-07-2021 is included herein and still stands. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,3-5,7,8,12,14,16-22 and 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks (US 6390885) in view of Ettipio (US 4100321).
The rejection explanation  on pages 7-11, that was in the 04-07-2021 Office action is included herein by reference and still stands.

		
Conclusion

Applicant needs to proceed to Appeal because it is still the Examiner’s position that all of the Rejections of 04-07-2021 still stand except for the canceled claims as do all of the Arguments and Response to arguments. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732